



Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) modifies certain terms
and conditions of the Employment Agreement effective January 1, 2013 between
Marianne Short and United HealthCare Services, Inc. (“UnitedHealth Group”).
Accordingly, Executive’s Employment Agreement is amended, effective June 5,
2018, as set forth below.


The following paragraph is hereby added to Section 6.C:


Notwithstanding the terms of any other agreement heretofore or hereafter entered
into between the parties that reference retirement, Executive and UnitedHealth
Group acknowledge and agree that for purposes of calculating years of service
for retirement eligibility, Executive will receive two and one half years of
service credit for each year she remains employed with UnitedHealth Group after
June 5, 2018. In addition, prior to the date upon which Executive becomes
eligible for retirement, if Executive’s employment is terminated by UnitedHealth
Group without Cause or if Executive terminates employment for Good Reason,
Executive will be deemed to have met the applicable age and service requirements
and will be retirement eligible. UnitedHealth Group agrees that this revised
retirement definition will be reflected in and become part of Executive’s
outstanding and future issued equity award certificates.




Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.
United HealthCare Services, Inc.
 
Executive
 
 
 
By: /s/ Dannette L. Smith
 
By: /s/ Marianne Short
 
 
 
Its: Authorized Representative
 
 
 
 
 
Date: June 5, 2018
 
Date: June 19, 2018






